Filed under Rule 497(c) File Nos. 333–16093 811–07923 Prospectus dated January 28, 2010 CNI Charter Funds Prime Money Market Fund Government Money Market Fund Institutional Class (CNMXX) Institutional Class (CNIXX) Class N (CNPXX) Class N (CNGXX) Class S (CNSXX) Class S (CNFXX) California Tax Exempt Money Market Fund Large Cap Growth Equity Fund Institutional Class (CNTXX) Institutional Class (CNGIX) Class N (CNEXX) Class N (CLEAX) Class S (CEMXX) Large Cap Value Equity Fund Multi-Asset Fund Institutional Class (CNLIX) Institutional Class (CNIIX) Class N (CVEAX) Class N (CNIAX) Corporate Bond Fund Government Bond Fund Institutional Class (CNCIX) Institutional Class (CNBIX) Class N (CCBAX) Class N (CGBAX) California Tax Exempt Bond Fund High Yield Bond Fund Institutional Class (CNTIX) Institutional Class (CHYIX) Class N (CCTEX) Class N (CHBAX) RCB Small Cap Value Fund Opportunistic Value Fund Institutional Class (RCBIX) Institutional Class (OPVIX) Class N (RCBAX) Class N (OPVNX) Class R (RCBSX) Class E (OPVEX) Limited Maturity Fixed Income Fund Full Maturity Fixed Income Fund Institutional Class (AHLFX) Institutional Class (AHFMX) Class N (AHALX) Class N (AHAFX) Balanced Fund Diversified Equity Fund Institutional Class (AHBPX) Institutional Class (AHDEX) Class N (AHADX) Socially Responsible Equity Fund Institutional Class (AHSRX) Class N (AHRAX) table of contents Summaries 2 Prime Money Market Fund (the “Prime Money Fund”) 2 Government Money Market Fund (the “Government Money Fund”) 5 California Tax Exempt Money Market Fund (the “California Money Fund”) 8 Large Cap Growth Equity Fund (the “Large Cap Growth Fund”) 11 Large Cap Value Equity Fund (the “Large Cap Value Fund”) 14 Multi-Asset Fund 17 Corporate Bond Fund 21 Government Bond Fund 24 California Tax Exempt Bond Fund 27 High Yield Bond Fund 30 RCB Small Cap Value Fund 33 Opportunistic Value Fund 37 Limited Maturity Fixed Income Fund 40 Full Maturity Fixed Income Fund 44 Balanced Fund 48 Diversified Equity Fund 52 Socially Responsible Equity Fund 55 More About the Funds 58 More About the Funds’ Risks 66 Management of the Funds 75 How to Buy, Sell and Exchange Shares 82 Dividends and Taxes 91 Financial Highlights 93 Important Terms to Know 126 Privacy Principles 128 For More Information Back Cover Mutual fund shares are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation or any other governmental agency. Mutual fund shares are not bank deposits, nor are they obligations of, or issued, endorsed or guaranteed by City National Bank. Investing in mutual funds involves risks, including possible loss of principal. The Funds’ Statements of Additional Information (“SAIs”) have more detailed information on all subjects covered in this Prospectus. Investors seeking more in-depth explanations of the Funds should request the SAIs and review them before purchasing shares. CNI CHARTER FUNDS | summaries Prime Money Fund INVESTMENT GOAL The Prime Money Fund is a money market fund that seeks to provide current income through low-risk investments. Also, the Prime Money Fund seeks to maintain a $1.00 per share net asset value (“NAV”). FEES AND EXPENSES OF THE FUND The table below describes the fees and expenses you may pay if you buy and hold shares of the Prime Money Fund. You pay no transaction fees for buying or selling shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Class N Class S Management Fees 0.25% 0.25% 0.25% Distribution (12b-1) Fee None 0.50% 0.50% Other Expenses Shareholder Servicing Fee 0.25% 0.25% 0.25% Other Fund Expenses(1) 0.10% 0.10% 0.10% Total Other Expenses 0.35% 0.35% 0.35% Total Annual Fund Operating Expenses 0.60% 1.10% 1.10% (1) The Total Annual Fund Operating Expenses above do not correlate to the ratio of expenses to average net assets given in the financial highlights (Other Fund Expenses have been restated to reflect current fees and do not reflect any expenses of participation in the Treasury Guarantee Program which terminated on September 18, EXAMPLE This Example is intended to help you compare the cost of investing in the Prime Money Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Prime Money Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 61 $ 192 $ 335 $ 750 Class N $ 112 $ 350 $ 606 $ 1,340 Class S $ 112 $ 350 $ 606 $ 1,340 PRINCIPAL INVESTMENT STRATEGIES The Prime Money Fund purchases liquid, high quality, short-term debt securities in the form of U.S. dollar denominated money market instruments that, in the opinion of
